TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00254-CV



                        Combined Financial Holdings Trust, Appellant

                                                 v.

                            The County of Bastrop, Texas, Appellee



    FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
    NO. 11,884, HONORABLE CHRISTOPHER DARROW DUGGAN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Combined Financial Holdings Trust, through its Trustee William H.

Mikulin, filed its notice of appeal on April 24, 2015. On June 16, 2015, the Clerk of this Court sent

a letter notifying appellant that the clerk’s record was overdue and requesting that it make payment

arrangements for the clerk’s record and submit a status report regarding this appeal. The overdue-

record notice also informed appellant that failure to make payment arrangements or respond to

the Court’s notice by June 26, 2015, could subject this appeal to dismissal for want of prosecution.

               To date, the clerk’s record in this cause has not been filed and the district clerk

has not received any payment. Accordingly, we dismiss this appeal for want of prosecution. See

Tex. R. App. P. 42.3(b), (c).
                                           __________________________________________

                                           Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Prosecution

Filed: July 10, 2015